         Case 1:18-mc-00174-TNM Document 12 Filed 12/02/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE SUBPOENA OF JAMES COMEY BY
 AUTHORITY OF THE HOUSE OF                                Case No. 1:18-mc-00174-TNM
 REPRESENTATIVES OF THE CONGRESS OF THE
 UNITED STATES OF AMERICA




                        CONSENT MOTION TO WITHDRAW
                     PENDING MOTIONS AND VACATE HEARING

       James B. Comey, by and through undersigned counsel, respectfully moves the Court to

withdraw his Motion to Quash the Congressional Subpoena (ECF No. 1) and Motion to Stay

Congressional Proceedings Pursuant to Congressional Subpoena (ECF No. 2). In addition,

Mr. Comey moves to vacate the hearing scheduled for December 3, 2018 at 10:00 AM.

       Mr. Comey appreciates the Court’s attention to the above-captioned matter, but has now

reached an acceptable accommodation with U.S. House of Representatives Committee on the

Judiciary for voluntary testimony.

       Counsel for the United States House of Representatives consents to the relief requested in

this motion.




                                               1
        Case 1:18-mc-00174-TNM Document 12 Filed 12/02/18 Page 2 of 3



Dated: December 2, 2018

Respectfully submitted,

  /s/ Vincent Cohen___________                  _/s/ David N. Kelley____________
Vincent Cohen (No. 471489)                      David N. Kelley (pro hac vice)
D. Brett Kohlhofer (No. 1022963)                Jeffrey Brown (pro hac vice)
DECHERT LLP                                     Kaitlyn N. Walsh (pro hac vice)
1900 K Street, NW                               DECHERT LLP
Washington, D.C. 20006                          Three Bryant Park
Telephone: (202) 261-3300                       1095 Avenue of the Americas
Facsimile: (202) 261-3333                       New York, NY 10036
Vincent.Cohen@dechert.com                       Telephone: (212) 698-3580
                                                Facsimile: (212) 698-0460
                                                David.Kelley@dechert.com

                               Attorneys for James B. Comey




                                            2
         Case 1:18-mc-00174-TNM Document 12 Filed 12/02/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I certify that on December 2, 2018 I caused the foregoing Motion to Withdraw Pending

Motions and Vacate Hearing to be filed via the Court’s CM/ECF system, which will serve the

foregoing papers on all registered parties.



                                                  __/s/ D. Brett Kohlhofer__
                                                      D. Brett Kohlhofer
       Case 1:18-mc-00174-TNM Document 12-1 Filed 12/02/18 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 IN RE SUBPOENA OF JAMES COMEY BY
 AUTHORITY OF THE HOUSE OF                           Case No. 1:18-mc-00174-TNM
 REPRESENTATIVES OF THE CONGRESS OF THE
 UNITED STATES OF AMERICA




                                [PROPOSED] ORDER

      AND NOW, on this ___ day of December, 2018, upon consideration of the instant

Consent Motion to Withdraw Pending Motions and Vacate Hearing, it is hereby ORDERED that

the Motion is GRANTED, the pending motions (ECF Nos. 1 and 2) are WITHDRAWN, and the

hearing scheduled for December 3, 2018 at 10:00 AM is VACATED.



___________________                                    ______________________________
Date                                                   Trevor N. McFadden
                                                       United States District Judge
